PER CURIAM
Defendant, a registered medical marijuana user, was convicted of unlawful manufacture of marijuana, ORS 475.856, and unlawful possession of marijuana, ORS 475.864. On appeal, he argues that the trial court erred in denying his motion for a judgment of acquittal on both counts, because the evidence did not demonstrate that there was more “usable” marijuana at his address than he and his cousin, also a registered medical marijuana user at that address, could together lawfully possess as cardholders under the Oregon Medical Marijuana Act. See ORS 475.309(1); ORS 475.320. The state concedes that the trial court should have granted the motion for a judgment of acquittal as to both counts. We agree, accept the concession, and reverse defendant’s convictions.
Reversed.